The complaint is much broader in its allegations than the learned counsel for defendant contends. The cause of action for royalties rests not only on the patents alleged, but upon inventions covered by pending applications which it was the defendant’s duty under the contract to use all reasonable efforts to prosecute to allowance. Whether this right to royalties has terminated may be decided on the trial. The allegation of payment to the defendant for the mills sold, as supplemented by the exhibits annexed to the complaint, is sufficient. Order overruling demurrer affirmed, with ten dollars costs and disbursements, with leave to defendant to answer upon payment of costs, within twenty days. Jenks, P. J., Mills, Putnam, Blackmar and Kelly, JJ., concurred.